Citation Nr: 0712412	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-19 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the character of the veteran's May 13, 1970 discharge 
is a bar to entitlement to VA compensation and pension 
benefits.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active military service from February 1966 to 
May 1970, when he discharged under conditions other than 
honorable.  The character of the veteran's discharge has 
since been upgraded to under honorable conditions in 1977 
under the Department of Defense Special Discharge Review 
Program.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2004 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that the character of 
the veteran's May 13, 1970 discharge remained a bar to 
entitlement to VA compensation and pension benefits, as 
previously determined in September 1970.  

The veteran requested a Travel Board hearing.  That hearing 
was conducted by the undersigned Veterans Law Judge in 
October 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he was "insane" within the 
definition of that term as applicable for purposes of 
determinations of character of discharge.  Regulations 
governing determinations of character of discharge provide 
that a discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).  

The Board notes that a specific definition of insanity is 
applicable to character of discharge.  That definition 
differs, in important respects, from the general medical and 
legal definitions of insanity.  An "insane" person, for the 
purpose of determination of character of discharge, is one 
who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354(a).  

The veteran has provided a September 2006 private medical 
opinion that the veteran had developed post-traumatic stress 
disorder (PTSD) a few months prior to the incident in June 
1968 which led to his incarceration in Vietnam.  That medical 
evidence indicates that the veteran's PTSD affected his 
judgment, a key factor in determinations of insanity under 
38 C.F.R. § 3.354, so this evidence is favorable to the 
veteran's claim.  The veteran has also provided VA clinical 
records which include a diagnosis of PTSD.  However, the 
opinions rendered in this medical evidence are based on the 
veteran's report as to where he was stationed in March 1968 
and what occurred at that location.  The veteran's personnel 
records, including official documentation as to where he was 
stationed, are not of record.  The veteran's personnel 
records should be obtained.  Then, verification of the 
stressors the veteran has alleged occurred should be sought.

In addition, the Board notes that the only records of the 
veteran's violations of the Uniform Code of Military Justice 
(UCMJ) are extracts of military records regarding those 
convictions.  Documents underlying those convictions should 
be obtained.  In addition, the Board notes that the veteran's 
claims file, and his testimony before the Board, reference a 
violation of the UCMJ that the veteran committed before he 
was stationed in Vietnam.  No information about that incident 
is included in the records associated with the claims file.  
Complete records of the veteran's military justice file, as 
well as the records of the psychiatric evaluation conducted 
in April 1970, should be sought.    

If the stressor alleged by the veteran is confirmed, then the 
veteran's contention that he was "insane" for purposes of 
38 C.F.R. § 3.12, as defined at 38 C.F.R. § 3.354, should be 
considered, including consideration of the medical evidence 
he has offered in support of that allegation.  The evidence 
should be considered in light of VA Office of General Counsel 
guidance in the interpretation of the definition of insanity 
at 38 C.F.R. § 3.354.  VAOPGCPREC 20-97, which discusses that 
regulation, indicates that a determination of the extent to 
which an individual's behavior must deviate from his/her 
normal method of behavior could best be resolved by 
adjudicative personnel on a case-by-case basis in light of 
the authorities defining the scope of the term insanity.  The 
opinion further clarifies that the phrase "interferes with 
the peace of society" in the regulation referred to behavior 
which disrupted the legal order of society.  The term "become 
antisocial" in the regulation referred to the development of 
behavior, which was hostile or harmful to others in a manner, 
which deviated sharply from the social norm, and which was 
not attributable to a personality disorder.  Also, the 
reference to "accepted standards of the community to which by 
birth and education" an individual belonged required 
consideration of an individual's ethnic and cultural 
background and level of education.  VAOPGCPREC 20-97.  In 
this regard, the Board notes that the statements provided by 
the veteran's family members provide evidence as to the 
veteran's community and the values of that community.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be specifically 
notified of the definition of insanity at 
38 C.F.R. § 3.354.  He should be afforded 
the opportunity to provide medical 
evidence which references that 
definition.  

2.  The veteran should be advised to 
identify or submit any clinical records 
of his care by any provider, to include 
treatment for use of drugs or alcohol, 
proximate to his service.  The VA Medical 
Center in Oklahoma City, Oklahoma, and 
any other VA Medical Center identified by 
the veteran, should search for any 
records of any type provided to the 
veteran in the 1970's.



3.  The veteran's complete personnel 
record, to include a list of the units to 
which he was assigned and the location of 
assignment of his unit, should be 
obtained.  The veteran's personnel 
evaluations should also be sought.  A 
complete copy of the veteran's entire 
Uniform Code of Military Justice (UCMJ) 
records, to include any and all documents 
supporting those evaluations, should be 
requested.  Records of psychiatric 
evaluation, including separately-filed 
psychiatric records, should be sought.  

(i) The records of a CID investigation 
related to the veteran's 1968 offense for 
possession of marijuana should be sought.  

(ii) If the veteran's complete UCMJ file 
does not disclose the dates and location 
of the veteran's incarceration following 
an offense in 1968, the dates and 
location of that incarceration should be 
sought from the service department.  If 
the dates and location of the veteran's 
1968 incarceration are not accurately 
verified through the above sources, the 
veteran's pay records should be obtained.  
If the veteran's pay records are sought, 
records for the period from January 1968 
to May 1970 should be requested.

(iii) If the veteran's complete UCMJ file 
reflects that any proceeding was 
conducted for which a transcript was 
made, a request for that transcript 
should be made to the appropriate legal 
entity within the service department.  

4.  Once the veteran's personnel records 
which show the veteran's assigned unit 
and locations, that document, together 
with a copy of the portion of the 
transcript before the Board which 
reflects the veteran's contention that, 
while assigned to the Division Tactical 
Operations Center (DETOC), 101 Airborne 
Division, Headquarters company (HHC), 
stationed at Hue, at Camp Eagle, in 
spring and summer 1968, casualties 
occurred when that the location came 
under enemy mortar and/or rocket assault, 
should be sent to U.S. Army and Joint 
Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center 
for Unit Records Research (CURR)).  JSRRC 
should also be notified of the veteran's 
allegation that he was incarcerated in 
the Long Binh military jail at the time 
of prisoner riot in 1968.  JSRRC should 
be asked whether the veteran's 
allegations can be verified.  

5.  If a stressor alleged by the veteran 
is verified, the RO should provide a 
summary of the stressor allegations and 
the verification of that stressor to a VA 
psychiatrist, as well as the complete 
text of the definition of insanity at 
38 C.F.R. § 3.354.  The psychiatrist 
should be requested to review the record 
and provide the following opinion:  

Is it as likely as not (a 50 percent of 
greater likelihood) or is it less than 
likely, that the appellant: a) exhibited, 
due to disease, a more or less prolonged 
deviation from his normal behavior; or b) 
interfered with the peace of society; or 
c) departed (become antisocial) from the 
accepted standards of the community to 
which by birth and education he belonged 
as to lack the adaptability to make 
further adjustment to the social customs 
of the community in which he resided, at 
the time of any offense in service, in 
particular, the 1970 offense (absence 
without leave) which led to his May 1970 
discharge.  

The examiner should provide the medical 
rationale for the opinion(s) expressed, 
including discussion of the medical and 
other evidence supporting the opinion(s).  
It would be helpful if the examiner, in 
expressing his or her opinion, would use 
the language "likely," "unlikely" or 
"at least as likely as not."  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against causation.

6.  After all necessary development 
described above has been conducted, the 
appeal should be readjudicated.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a SSOC, which must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue or issues.  The veteran and 
his representative should be afforded an 
appropriate period of time for response. 

Thereafter, this claim should be returned to this Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



